Exhibit 10.3

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

RESTRICTED STOCK UNIT AGREEMENT — NON-EMPLOYEE DIRECTORS

 

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made by and between
priceline.com Incorporated, a Delaware corporation, with its principal United
States office at 800 Connecticut Avenue, Norwalk, Connecticut 06854 (the
“Company”), and the Participant, as of the Grant Date, which is set forth in the
grant header to this Agreement on the website of the Company’s third-party
equity plan administrator (to be referred to herein as the “Grant Header”). 
Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan, as
amended (the “Plan”), the Board of Directors of the Company (the “Board”) has
authorized this Agreement.

 

Unless otherwise indicated, any capitalized term used herein, but not defined
herein, shall have the meaning ascribed to such term in the Plan.

 

1.                                       The Grant

 

(a)                                  Subject to the terms and conditions set
forth herein, the Participant hereby is granted on the Grant Date the number of
RSUs as indicated on the Grant Header under “Grant Amount.”

 

(b)                                 Subject to Sections 4 and 5 hereof, all of
the RSUs granted under this Agreement shall vest on March 5, 2012 (the “Vesting
Date”); provided that the Participant remains in Continuous Service through the
Vesting Date.  For avoidance of doubt, subject to Sections 4 and 5 hereof, the
Participant shall not proportionately or partially vest in any RSUs during any
period prior to the Vesting Date, and the Participant shall become vested in the
RSUs only on the Vesting Date pursuant to this Section 1(b).

 

(c)                                  Subject to Section 6, upon satisfaction of
the vesting requirements set forth in Sections 1(b) or 5 and within ten
(10) days of the applicable vesting date, the Company shall issue the
Participant one (1) share of Stock free and clear of any restrictions for each
vested RSU.

 

(d)                                 For purposes of this Agreement, “Continuous
Service” shall mean that the Participant’s service as a director of the Board is
not interrupted or terminated.

 

2.                                       No Dividend Equivalents

 

The Participant shall not be entitled to receive any dividends or dividend
equivalents in respect of any distributions paid with respect to any share of
Stock underlying the RSUs granted under this Agreement that become declared or
payable with respect to a record date prior to the date on which shares of Stock
are issued to the Participant pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       No Voting Rights

 

The Participant shall not be a stockholder of record and shall have no voting or
other stockholder rights with respect to shares of Stock underlying the RSUs
granted under this Agreement prior to the date on which shares of Stock are
issued to the Participant pursuant to this Agreement.

 

4.                                       Effect of Termination of Continuous
Service

 

(a)                                  If the Participant’s Continuous Service
terminates prior to the Vesting Date for any reason other than the Participant’s
death or Disability, then the RSUs granted under this Agreement shall be
immediately forfeited and cancelled.

 

(b)                                 Notwithstanding anything herein to the
contrary, if the Participant’s Continuous Service terminates prior to the
Vesting Date as a result of the Participant’s death or Disability, then the RSUs
granted under this Agreement shall be fully vested on the date the Participant’s
Continuous Service terminates.

 

(c)                                  For purposes of this Agreement,
“Disability” shall mean that (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 

5.                                       Effect of Change in Control

 

Notwithstanding anything herein to the contrary, in the event a Change in
Control that constitutes a permitted distribution event under
Section 409A(a)(2) of the Code occurs prior to the Vesting Date, the RSUs
granted under this Agreement shall be fully vested on the effective date of the
Change in Control, if the Participant was in Continuous Service immediately
prior to the Change in Control.

 

6.                                       Deferral

 

(a)                                  Ability to Defer.  Notwithstanding
Section 1(c) hereof, the Participant may elect to defer receipt of all or any
portion of the shares of Stock to be delivered in respect of vested RSUs until
the 90th day after the termination of the Participant’s Continuous Service with
the Company (the “Deferred Payment Date”).  Deferred vested RSUs will be
credited to a bookkeeping account in the Participant’s name.

 

(b)                                 Elections.  An election made pursuant to
Section 6(a) must be made in writing and delivered to the Company no later than
March 4, 2011.  If the Participant does not file an election form by the
specified date, the Participant will receive the RSUs when they otherwise would
have been paid pursuant to Section 1(c) hereof.

 

(c)                                  Crediting to Accounts.  If the Participant
elects to defer receipt of any vested RSUs, a number of deferred units equal to
the number of shares of Stock that would otherwise have been delivered to the
Participant pursuant to Section 1(c) hereof

 

--------------------------------------------------------------------------------


 

(the “Deferred Units”) will be credited to the Participant’s account as of the
day such shares of Stock underlying the vested RSUs would have been paid.  The
Deferred Units credited to the Participant’s account will represent the number
of shares of Stock that the Company will issue to the Participant on the
Deferred Payment Date.  All Deferred Units will be 100% vested at all times.

 

(d)                                 Deferral Period.  Subject to Section 6(e),
the Deferred Units will be subject to a deferral period beginning on the date of
crediting to the Participant’s account and ending upon the Deferred Payment Date
and will be paid in a lump sum on the Deferred Payment Date; provided, however,
that if the Participant is a “specified employee” (within the meaning of
Section 409A of the Code) on the date of termination of the Participant’s
Continuous Service with the Company, the Deferred Units will be paid in a lump
sum on the date that is the first day of the seventh month after the date of the
Participant’s “separation from service” with the Company.  During the deferral
period, the Participant will not have any right to transfer any rights under his
or her Deferred Units and will have no other rights of ownership therein.

 

(e)                                  Early Payment.  Notwithstanding the
foregoing provisions or any deferral election made by the Participant, in the
event that the Participant has not received payment of the Deferred Units on or
before the effective date of a Change in Control that constitutes a permissible
distribution event under Section 409A(a)(2) of the Code, the Deferred Units will
be paid in full in a single lump sum payment of shares of Stock to the
Participant on the 90th day after the effective date of such Change in Control.

 

7.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, RSUs shall not be assigned,
negotiated, pledged, or hypothecated in any way or be subject to execution,
attachment or similar process.  No transfer of the Participant’s rights with
respect to an RSU, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such RSU, and all of the rights related thereto, shall be forfeited by
the Participant.

 

8.                                       Stock; Adjustment Upon Certain Events

 

(a)                                  Stock to be issued under this Agreement, if
any, shall be made available, at the discretion of the Board, either from
authorized but unissued Stock, from issued Stock reacquired by the Company or
from Stock purchased by the Company on the open market specifically for this
purpose.

 

(b)                                 The existence of this Agreement and the RSUs
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.

 

--------------------------------------------------------------------------------


 

(c)                                  In the event of a Change in Control, the
consideration payable to other shareholders of the Company shall be substituted
for the stock issuable hereunder.

 

9.                                       Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

10.                                 Other Conditions

 

The transfer of any shares of Stock underlying the RSUs shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares are in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

 

11.                                 Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the RSUs
and this Agreement shall be subject to all terms and conditions of the Plan.  In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise.

 

12.                                 Electronic Delivery

 

The Company may, in its sole discretion, deliver any documents related to these
RSUs and the Participant’s participation in the Plan, or future awards that may
be granted under the Plan, by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means.  The Participant hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

13.                                 Section 409A of the Code

 

To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Participant.  This
Agreement and the Plan shall be administered in a manner consistent with this
intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any
regulations, or any other formal guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

14.                                 Miscellaneous

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, personal
legal representatives, successors,

 

--------------------------------------------------------------------------------


 

trustees, administrators, distributees, devisees and legatees.  The Company
shall assign to, and require, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree in writing
to perform this Agreement.  Notwithstanding the foregoing, this Agreement may
not be assigned by the Participant.

 

(b)                                 No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.

 

(c)                                  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one agreement.

 

(d)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(e)                                  The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms or provisions hereof.

 

(f)                                    The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.

 

(g)                                 All notices, consents, requests, approvals,
instructions and other communications provided for herein shall be validly given
or made when delivered to the persons entitled or required to receive the same,
at the addresses set forth at the heading of this Agreement or to such other
address as either party may designate by like notice.  Notices to the Company
shall be addressed to its principal office, attention of the Company’s General
Counsel.

 

(h)                                 The Plan, this Agreement, and the Grant
Header constitute the entire Agreement and understanding between the parties
with respect to the matters described herein and supersede all prior and
contemporaneous agreements and understandings, oral and written, between the
parties with respect to such subject matter.

 

(i)                                     This Agreement shall be governed and
construed and the legal relationships of the parties determined in accordance
with the laws of the state of Delaware without reference to principles of
conflict of laws.

 

(j)                                     The Company represents and warrants that
it is duly authorized by its Board and/or the Committee (and by any other person
or body whose authorization is required) to enter into this Agreement, that
there is no agreement or other legal restriction which would prevent it from
entering into, and carrying out its obligations under, this

 

--------------------------------------------------------------------------------


 

Agreement, and that the officer signing this Agreement is duly authorized and
empowered to sign this Agreement on behalf of the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

PRICELINE.COM INCORPORATED

 

 

Jeffery Boyd

Chief Executive Officer

 

--------------------------------------------------------------------------------